EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 06/17/2021.
Claims 26-28, 30, 34, 39, 44, 47 and 49-51 have been amended.  Claims 1-25 and 32 have been canceled.  Claims 52-55 have been added.  Overall, claims 26-31 and 33-55 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated. All of the objections to the specification have been overcome.  The substitute specification contains no new matter are also approved.  

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.       
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Steven L. Underwood (Reg. No. 35,727) on September 8, 2021.  During telephone conversation with Mr. Underwood, an agreement was reached to amend claims 27, 44, 46-49, 51, 52 and 54-55.




Claim 27 (Currently Amended)   
-- The seal assembly as claimed in claim 26, wherein the sealing-fluid pump device comprises:   
an eccentric element having an encircling eccentric circumferential face that is eccentric in relation to a rotation axis of the eccentric element and configured for a torque-locking connection to the pump shaft of the rotary piston pump that leads out of  the pump chamber of the rotary piston pump; and 
a pump unit coupled to the eccentric element that upon rotation of the eccentric element generates the fluid pressure differential in a sealing fluid between the pump inlet and the pump outlet. –

Claim 44 (Currently Amended)   
	-- A rotary piston pump, comprising: 
	a pump chamber having a pump chamber inlet opening and a pump chamber outlet opening; 
	two mutually meshing rotary pistons which are fastened on two pump shafts that correspondingly run so as to be mutually parallel and which in a mutually opposing rotation convey a pump-conveyed fluid from the pump chamber inlet opening to the pump chamber outlet opening; 	a drive mechanism which for driving the rotary pistons is coupled to at least one of the two pump shafts; and 
	a seal assembly comprising a blocking chamber disposed adjacent the pump chamber of the rotary piston pump, the blocking chamber being sealed in relation to the pump chamber by a shafts and a second shaft seal that encloses a second of the two pump shafts; 
	wherein the blocking chamber is pressurized with a fluid pressure resulting from a fluid pressure differential generated by the sealing-fluid pump device, whereby said fluid pressure interacts with the first shaft seal and the second shaft seal to seal the pump chamber in relation to the egress of pump-conveyed fluid from the pump chamber along the pump shafts, such that said blocking chamber provides a seal between the drive mechanism and the pump chamber; and 
	wherein the sealing-fluid pump device, when exceeding a predetermined fluid pressure in the blocking chamber, is configured for releasing a passage of a sealing fluid from a sealing-fluid pump device outlet to a sealing-fluid pump inlet and for opening an egress of the sealing fluid from the blocking chamber through the sealing-fluid pump device. --

Claim 46 (Currently Amended)   
-- The rotary piston pump as claimed in claim 44, wherein the blocking chamber seals in relation to the egress of pump-conveyed fluid along the two pump shafts. --

Claim 47 (Currently Amended)   
-- The rotary piston pump as claimed in claim 44, further comprising a second blocking chamber disposed at another, spaced-apart, location relative the blocking chamber, wherein: 
the sealing-fluid pump device inlet is connected to a fluid reservoir;  
the blocking chamber is connected to the second blocking chamber; and 

wherein the second blocking chamber, opposite the blocking chamber, seals in relation to the egress of pump-conveyed fluid along the two pump shafts. --

Claim 48 (Currently Amended)   
-- The rotary piston pump as claimed in claim 47, wherein the second blocking chamber is disposed between the pump chamber of the rotary piston pump and a mounting unit for the pump shafts of the rotary piston pump and seals said mounting unit in relation to the pump chamber, wherein a sealing lubrication fluid which is conveyed by the sealing-fluid pump device is disposed in the blocking chamber, and in that the sealing-fluid pump device outlet for conveying sealing lubrication fluid to the mounting unit is fluidically connected to the mounting unit.--

Claim 49 (Currently Amended)   
-- A seal cartridge for a seal assembly for sealing a pump shaft in a rotary piston pump configured for conveying pump-conveyed fluid, the seal assembly comprising: 
a sealing-fluid pump device having a pump inlet and a pump outlet; and 
a blocking chamber connected to the pump outlet and disposed so as to neighbor a pump chamber of the rotary piston pump, the blocking chamber being sealed in relation to the pump chamber by a first shaft seal that encloses the pump shaft;
wherein the blocking chamber is pressurized with a fluid pressure resulting from a fluid pressure differential generated by the sealing-fluid pump device, whereby said fluid pressure 
wherein the seal cartridge comprises: 
the first shaft seal having an internal circumferential face surrounding a passage opening for the pump shaft and configured for the sealed disposal in the manner of a relative movement about the pump shaft;   
a second shaft seal having an internal circumferential face surrounding a passage opening for the pump shaft and configured for the sealed disposal in the manner of a relative movement about the pump shaft; and 
an activation element disposed between the first shaft seal and the second shaft seal and coupled in a torque-locking manner to the pump shaft, and having an activation face for the sealing-fluid pump device.--

Claim 51 (Currently Amended)   
	-- The seal cartridge as claimed in claim 49, wherein the sealing-fluid pump device comprises:
	an eccentric element having an encircling eccentric circumferential face that is eccentric in relation to a rotation axis of the eccentric element
	the pump shaft of the rotary piston pump that leads out of the pump chamber of the rotary piston pump; and
the fluid pressure differential in a sealing fluid between the pump inlet and the pump outlet.--

Claim 52 (Currently Amended)   
	-- A seal assembly for sealing a pump shaft in a rotary piston pump configured for conveying pump-conveyed fluid, comprising:
	a sealing-fluid pump device having a pump inlet and a pump outlet;
	a blocking chamber connected to the pump outlet and disposed so as to neighbor a pump chamber of the rotary piston pump, the blocking chamber being sealed in relation to the pump chamber by a first shaft seal that encloses the pump shaft;
	an eccentric element having an encircling eccentric circumferential face that is eccentric in relation to a rotation axis of the eccentric element and configured for a torque-locking connection to the pump shaft of the rotary piston pump that leads out of the pump chamber of the rotary piston pump; and
	a pump unit which is coupled to the eccentric element and upon rotation of the eccentric element generates a fluid pressure differential in a sealing fluid between the pump inlet and the pump outlet;
	wherein the blocking chamber by way of the pump outlet of the sealing-fluid pump device is impinged with a fluid pressure resulting from the fluid pressure differential generated by the sealing-fluid pump device, whereby said fluid pressure interacts with the first shaft seal to seal the pump chamber in relation to the egress of pump-conveyed fluid from the pump chamber along the pump shaft. --
Claim 54 (Currently Amended)   
	-- A seal assembly for sealing a pump shaft in a rotary piston pump configured for conveying pump-conveyed fluid, comprising:
	a sealing-fluid pump device having a pump inlet and a pump outlet;
	a blocking chamber connected to the pump outlet and disposed so as to neighbor a pump chamber of the rotary piston pump, the blocking chamber being sealed in relation to the pump chamber by a first shaft seal that encloses the pump shaft; and
	a control unit for controlling  a fluid pressure in the blocking chamber;
	wherein the blocking chamber by way of the pump outlet of the sealing-fluid pump device is impinged with the fluid pressure resulting from a fluid pressure differential generated by the sealing-fluid pump device, whereby said fluid pressure interacts with the first shaft seal to seal the pump chamber in relation to the egress of pump-conveyed fluid from the pump chamber along the pump shaft; and
	wherein the control unit is configured for increasing the fluid pressure in the blocking chamber in response to a predetermined pressure in the pump chamber for a predetermined temporal period at predetermined temporal intervals or in predetermined operating states. --

Claim 55 (Currently Amended)   
	-- A seal assembly for sealing a pump shaft in a rotary piston pump configured for conveying pump-conveyed fluid, comprising:
	a sealing-fluid pump device having a pump inlet and a pump outlet;

	a control unit for controlling a fluid pressure in the blocking chamber; and
	a leakage sensor for detecting a leakage from the blocking chamber;
	wherein the blocking chamber by way of the pump outlet of the sealing-fluid pump device is impinged with the fluid pressure resulting from a fluid pressure differential generated by the sealing-fluid pump device, whereby said fluid pressure interacts with the first shaft seal to seal the pump chamber in relation to the egress of pump-conveyed fluid from the pump chamber along the pump shaft; and 
	wherein the control unit is in signal communication with the leakage sensor and, as a function of the sensor signal of the leakage sensor, initiates the fluid pressure in the blocking chamber by increasing the fluid pressure in the blocking chamber in the event of a leakage below a predetermined lower leakage limit value, or reducing the fluid pressure in the blocking chamber in the event of a leakage above a predetermined leakage limit value. --

	The amendment to claims 27, 44, 46-49, 51, 52 and 54-55 have been entered to correct typographical errors.

Drawings
2.	The drawings were received on 06/17/2021. These drawings are approved.

Allowable Subject Matter
3.	Applicant's amendments filed 06/17/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious, therefore, claims 26-31 and 33-55 are allowed over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 26: 	claim 32 has been canceled in that the subject matter of this claim has already been incorporated into the independent claim 26 in the amendment filed on 06/17/2021; therefore, claim 26 is allowed.
	- Regarding claim 44: claim 32 has been canceled in that the subject matter of this claim has already been incorporated into the independent claim 44 in the amendment filed on 06/17/2021; therefore, claim 44 is allowed.
	- Regarding claim 49: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to wherein the blocking chamber is pressurized with a fluid pressure resulting from a fluid pressure differential generated by the sealing-fluid pump device, whereby said fluid pressure interacts with the first shaft seal to seal the pump chamber in relation to the egress of pump-conveyed fluid from the pump chamber along the pump shaft; and wherein the seal cartridge comprises:  the first shaft seal having an internal circumferential face surrounding a passage opening for the pump shaft and configured for the sealed disposal in the manner of a relative movement about the pump shaft; a second shaft seal having an internal circumferential face surrounding a passage opening for the pump shaft and configured for the 
	- Regarding claim 52: the dependent claim 27 has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 52 in the amendment filed on 06/17/2021; therefore, claim 52 is allowed.
	- Regarding claim 54: the dependent claim 38 has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 54 in the amendment filed on 06/17/2021; therefore, claim 54 is allowed.
	- Regarding claim 55: the dependent claim 39 has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 55 in the amendment filed on 06/17/2021; therefore, claim 55 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
5.	The IDS (PTO-1449) filed on May 28, 2021 has been considered.  An initialized copy is attached hereto.  
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Wallace (U.S. Patent Number 4,538,821), Morita et al.  .


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746